Appeals (1) from a judgment of the County Court of Albany County (Breslin, J.), rendered September 29, 2010, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree, and (2) from a judgment of the Supreme Court (Lamont, J.), rendered September 29, 2010 in Albany County, convicting defendant upon his plea of guilty of the crime of attempted criminal sale of a controlled substance in the third degree.
In March 2010, defendant was charged in an indictment with criminal sale of a controlled substance in the third degree. In April 2010, he was charged in a second indictment with criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree. In two separate proceedings before two different courts, defendant pleaded guilty to one count of attempted criminal sale of a controlled substance in the third degree for each indictment and also waived his right to appeal. Consistent with the respective plea agreements, he was sentenced on the first conviction to a prison term of 3x/2 years, to be followed by three years of postrelease supervision, and on the second conviction to a prison term of 4V2 years to be followed by three years of post-release supervision, which sentences were to run concurrently. He now appeals.
*1564Defendant’s sole challenge is to the severity of the sentence. He is, however, precluded from making this claim by his valid waivers of the right to appeal (see People v Small, 82 AD3d 1451, 1452 [2011], lv denied 17 NY3d 801 [2011]; People v Waters, 80 AD3d 1002, 1003 [2011], lv denied 16 NY3d 864 [2011]). Therefore, the judgments are affirmed.
Peters, RJ., Rose, Kavanagh, Stein and McCarthy, JJ., concur. Ordered that the judgments are affirmed.